DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed May 24, 2021. Claims 42-57 are pending. Claims 1-41 have been canceled. Claims 42, 45-46, 53 & 57 have been amended. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claim(s) recite(s) “the inlet line [being] configured for delivering fluid and tissue into the base member and to the tissue collector to the filter of the tissue collector, while the outlet line is configured for delivering fluid outside of the base member, while the filter retains tissue within the base member” [emphasis added] at lines 11-14 of claim 42. For example, par 0117 of the original specification recites the following:
[0117] More specifically, preservation adapter system 500 is configured to permit a controlled flow rate of a solution into the tissue collector 58, and hence to permit the tissue samples to be bathed in this solution. In one exemplary configuration, regulation of the quantity of fluid flow that is delivered to the tissue within tissue collector 58 may be defined by an internal diameter ID of a connector neck 520, that is smaller than the flow channel defined by body portion 503. The fluid flow may also be controlled and/or restricted by an internal orifice (not shown), positioned within neck 520, whereby the orifice has a diameter that is smaller than the internal diameter ID of neck 520. Additionally, valve element 516, which may be provided as either fixed or adjustable valve, can be provided in-line with the internal diameter ID of neck 520. Alternatively, a flow control valve (adjustable or fixed) may be provided in a supply line that serves as a connection between port 518 and a source of preservation solution. [Emphasis added]
Since the claim(s) define(s) the “base member” as an element distinct from the “tissue collector,” the specification fails to provide antecedent basis for “the inlet line [being] configured for delivering fluid…into the base member, while the outlet line is configured for delivering fluid outside of the base member, while the filter retains tissue within the base member;” rather, the specification provides antecedent basis for “the inlet line [being] configured for delivering fluid…into the tissue collector, while the outlet line is configured for delivering fluid outside of the tissue collector, while the filter retains tissue within the tissue collector.”
Claim Objections
The objection is withdrawn due to amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-52 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 42, at lines 11-14, the limitations “the tissue collector having an inlet line and an outlet line, the inlet line configured for delivering fluid and tissue into the base member and to the tissue collector to the filter of the tissue collector, while the outlet line is configured for delivering fluid outside of the base member, while the filter retains tissue within the base member” render the claim indefinite; for example, it is unclear whether or not the inlet line and the outlet line of the tissue collector is in fluid communication with the fluid reservoir section of the base member.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42 & 44-48 & 50-51 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 & 9-10 of U.S. Patent No. 10,048,176 in view of Wulfman (US 2011/0151463). 
It is clear that all the elements of claims 42 & 44-47 are to be found in claims 1, 3-4 & 9-10 of the patent. The difference between claims 42 & 44-47 of the application and claims 1, 3-4 & 9-10 of the patent lies in the fact that the patent claim(s) fail to teach a tissue collector having a filter therein, wherein the tissue collector having an outlet line, the inlet line configured for delivering fluid and tissue into the base member and to the tissue collector to the filter of the tissue collector, while the outlet line is configured for delivering fluid outside of the base member, while the filter retains tissue within the base member; further comprising a connector element having an open proximal end is attached to the outlet line; further comprising a coupler selectively attached to an outer case of the tissue collector, the inlet line connected to the coupler; wherein the filter is selectively removable. 
However, Wulfman teaches that it is known to provide a tissue preservation system with a tissue collector (10, 30A-C, 58, 76) having a filter therein, wherein the tissue collector (10, 30A-C, 58, 76) having an outlet line, the inlet line configured for delivering fluid and tissue to the tissue collector (10, 30A-C, 58, 76) to the filter of the tissue collector (10, 30A-C, 58, 76), while the outlet line is configured for delivering fluid outside of the tissue collector (10, 30A-C, 58, 76), while the filter retains tissue within the tissue collector (10, 30A-C, 58, 76); further comprising a connector element (20, 40) having an open proximal end is attached to the outlet line (see at least figs. 1 & 2A-C); further comprising a coupler (18, 38, 46) selectively attached to an outer case of the tissue collector, the inlet line connected to the coupler (18, 38, 46) (see at least figs. 1 & 2A-C); wherein the filter (16, 36, 58) is selectively removable (see at least abstract; figs. 1-6B and par 0008-0014, 0030-0031, 0037-0039, 0046-0048, 0052, 0055 & 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of the patent with a tissue collector having a filter therein, wherein the tissue collector having an outlet line as taught by Wulfman, the inlet line configured for delivering fluid and tissue into the base member and to the tissue collector, as taught by the patent, to the filter of the tissue collector as taught by Wulfman, while the outlet line is configured for delivering fluid outside, as taught by Wulfman, of the base member as taught by the patent, while the filter retains tissue, as taught by Wulfman, within the base member as taught by the patent, further comprising a connector element having an open proximal end is attached to the outlet line; further comprising a coupler selectively attached to an outer case of the tissue collector, the inlet line connected to the coupler; wherein the filter is selectively removable as taught by Wulfman since such a modification would amount to applying a known technique (i.e. as taught by Wulfman) to a known device (i.e. as taught by the patent) ready for improvement to achieve a predictable result such as providing for collection biological samples and separating biological solids from a liquid/solids mixture (see at least abstract of Wulfman)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 52 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 & 9-10 of U.S. Patent No. 10,048,176 in view of Wulfman (‘463) further in view of Hoffa et al. (US 2011/0004119).
It is clear that all the elements of claims 53-54 & 57 are to be found in claims 1, 3-4 & 9-10 of the patent as modified by Wulfman as explained in above with respect to claims 42 & 44-47. The difference between claims 53-54 & 57 of the application and claims 1, 3-4 & 9-10 of the patent as modified by Wulfman lies in the fact that the patent claim(s) fail to teach a system wherein the filter is configured with a scoop disposed within the filter, the scoop having an end portion that is secured to a pull member, the pull member looping around an outer surface of the tissue filter.
However, Hoffa et al. teach that it is known to provide a system wherein the filter 164’ is configured with a scoop 174 disposed within the filter 164’, the scoop 174 having an end portion that is secured to a pull member 176, the pull member 176 looping around an outer surface of the tissue filter 164’.(see at least figs. 8 & 9A-C and par 0075-0079). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of the patent as modified by Wulfman wherein the filter is configured with a scoop disposed within the filter, the scoop having an end portion that is secured to a pull member, the pull member looping around an outer surface of the tissue filter as taught by Hoffa et al. since such a modification would amount to applying a known technique (i.e. as taught by Hoffa et al.) to a known device (i.e. as taught by the patent) ready for improvement to achieve a predictable result such as in order to create a seal and prevent significant vacuum leak (see at least par 0078 of Hoffa et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 53-54 & 57 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 & 9-10 of U.S. Patent No. 10,048,176 in view of Wulfman (‘463) further in view of Quick et al. (US 2007/0038146).
 It is clear that all the elements of claims 53-54 & 57 are to be found in claims 1, 3-4 & 9-10 of the patent as modified by Wulfman as explained in above with respect to claims 42 & 44-47. The difference between claims 53-54 & 57 of the application and claims 1, 3-4 & 9-10 of the patent as modified by Wulfman lies in the fact that the patent claim(s) fail to teach a fluid collection canister; a vacuum generator; while the outlet line is configured for delivering fluid outside of the base member and to the fluid collection canister in response to a vacuum pressure exerted by the vacuum generator, while the filter retains tissue within the base member; a vacuum line connecting the fluid collection canister to the vacuum generator.
However, Quick et al. teach that it is known to provide a system comprising a fluid collection canister 20; a vacuum generator 22; while the outlet line 18 is configured for delivering fluid outside of the tissue collector 14 and to the fluid collection canister 20 in response to a vacuum pressure exerted by the vacuum generator 22, while the filter 35 retains tissue within the tissue collector 14; a vacuum line 21 connecting the fluid collection canister 20 to the vacuum generator 22 (see at least abstract, figs. 1 & 5A-D and par 0034-0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of the patent as modified by Wulfman with a fluid collection canister; a vacuum generator; while the outlet line is configured for delivering fluid, as taught by Quick et al., outside of the base member, as taught by the patent, and to the fluid collection canister in response to a vacuum pressure exerted by the vacuum generator, while the filter retains tissue, as taught by Quick et al., within the base member as taught by the patent; a vacuum line connecting the fluid collection canister to the vacuum generator as taught by Quick et al. since such a modification would amount to applying a known technique (i.e. as taught by Quick et al.) to a known device (i.e. as taught by the patent) ready for improvement to achieve a predictable result such as separating and collecting one or more tissue specimens from a target site within a patient and flushing the specimen to remove blood, debris and the like before the specimen is detached from the biopsy device (see at least abstract of Quick et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 55-56 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 & 9-10 of U.S. Patent No. 10,048,176 in view of Wulfman (‘463), Quick et al. (‘146) further in view of Schechter et al. (US 5,403,276).
 It is clear that all the elements of claims 55-56 are to be found in claims 1, 3-4 & 9-10 of the patent as modified by Wulfman and Quick et al. as explained in above with respect to claims 53-54 & 57. The difference between claims 53-54 & 57 of the application and claims 1, 3-4 & 9-10 of the patent as modified by Wulfman and Quick et al. lies in the fact that the patent claim(s) fail to teach a controllable valve connected to the vacuum generator by a pressure line, wherein the controllable valve allows for selective adjustment of the vacuum applied to the tissue collector and a pressure transducer associated with the controllable valve to provide feedback to a controller to selectively adjust the controllable valve.
However, Schechter et al. teach that it is known to provide a system a controllable valve 32 connected to the vacuum generator 28 by a pressure line 33, wherein the controllable valve 32 allows for selective adjustment of the applied vacuum and a pressure transducer 65 associated with the controllable valve 32 to provide feedback to a controller 50 to selectively adjust the controllable valve 32 (see at least figs. 1 & 6; col. 5, lines 22-50; col. 6, lines 61-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of patent as modified by Wulfman and Quick et al. with a controllable valve connected to the vacuum generator by a pressure line, wherein the controllable valve allows for selective adjustment of the vacuum, as taught by Schechter et al., applied to the tissue collector, as taught by Quick et al., and a pressure transducer associated with the controllable valve to provide feedback to a controller to selectively adjust the controllable valve as taught by Schechter et al. since such a modification would amount to applying a known technique (i.e. as taught by the Schechter et al.) to a known device (i.e. the patent) ready for improvement to achieve a predictable result such as allowing the operator to set and maintain the aspiration vacuum and irrigation pressure at optimum levels (see abstract of Schechter et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. Applicant contends that the combination in support of the obviousness double patenting rejection fail to show that the variations, including multiple elements for each claim, would be an obvious variation. However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In view of the foregoing, the rejections over at least Wulfman (‘463), Quick et al. and Schechter et al. are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0056270 to Lee discloses a suction set structure for bone surgery.
US 4,886,492 to Brooke discloses a surgical suction tip with filter.
US 2002/0177824 to Hajianpour disclose a surgical suction probe system with an easily cleaned internal filter.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791